Citation Nr: 0112080	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fractured thumb, right, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for hyperhidrosis, 
palms, soles, lower extremities, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA), as well as periods of inactive duty for training 
(INACDUTRA), with the Arkansas Army National Guard, from 
August 1977 to June 1980.  He had additional duty in the 
National Guard from June 1980 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
as a result of rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in North Little Rock, 
Arkansas.  

By rating action in March 1999, service connection was 
granted for PTSD, and a 30 percent rating was assigned from 
September 30, 1996.  The veteran appealed that decision.  As 
such, the issue before the Board is taken to include whether 
there is any basis for "staged" ratings at any pertinent 
time, to include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
the rating is to be assigned for the entire period at issue, 
the Board can proceed with its review without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A Videoconference Hearing was held in January 2001, before 
the Board Member signing this document, sitting in 
Washington, DC., and the veteran sitting at the RO.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2000).  A transcript of the hearing testimony is on file.

In addition, the Board notes that the veteran has raised 
another issue, entitlement to a total disability rating due 
to unemployability.  That issue is not otherwise developed 
for appellate review, and as such is not before the Board for 
consideration at this time.  See Kellar v. Brown, 6 Vet. App. 
157 (1994).


REMAND

Review of the record, particularly the testimony offered 
before the undersigned reveals that additional development is 
needed prior to entry of a final decision on this matter.  At 
the hearing the appellant's attorney indicated that attempts 
to view the most recent medical examinations were 
unsuccessful.  It was claimed that attempts to get copies of 
the examinations were made, but that the reports had not been 
provided.  It was indicated, then, that the appellant and his 
representative did not know what was in the examination 
reports, and as such, could not make a complete presentation.  
Due process requires the opportunity to review the claims 
folder and offer additional presentation as desired.

In addition, at the hearing, it was reported that the veteran 
had received recent pertinent treatment at a VA medical 
center.  It was indicated that the appellant and his spouse 
were going to obtain the records.  To this date they have not 
been submitted.  These are VA records and ultimately the VA 
has the responsibility to obtain its own records for 
adjudication.  As they appear to be more recent that the VA 
examinations on file, they must be obtained prior to entering 
a final decision on this matter.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain for association 
with the claims folder copies of all 
recent VA treatment to the extent the 
records are not on file.  To the extent 
needed, the veteran and his 
representative should provide information 
concerning the dates and locations of 
treatment.  If there has been any recent 
private treatment the veteran or his 
representative should provide dates and 
places of treatment, and such release of 
information, or otherwise provide the 
records.

2.  Thereafter, the veteran and his 
representative should be provided with an 
opportunity to review the claims folder, 
or should be provided with copies of any 
information they desire in order to make 
a further presentation or argument in 
this case.

Thereafter, the case should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




